EXHIBIT NEWS RELEASE LINN ENERGY ANNOUNCES PUBLIC OFFERING OF UNITS Houston, Texas, May 11, 2009 – LINN Energy, LLC (NASDAQ: LINE) announced today that it plans to make a public offering of 4,500,000 units of its limited liability company interests pursuant to an effective shelf registration statement on Form S-3ASR filed with the Securities and Exchange Commission. LINN Energy has granted the underwriters a 30-day option to purchase up to an additional 675,000 units.Net proceeds from the offering are expected to be used for the repayment of debt under LINN Energy’s revolving credit facility and for general corporate purposes. RBC Capital Markets Corporation, Barclays Capital Inc. and Citi will act as joint book-running managers for the offering.When available, a copy of the prospectus supplement and the related base prospectus relating to the offering may be obtained from: RBC Capital Markets Corporation Three World Financial Center 200 Vesey Street, 8th
